DETAILED ACTION
Claims 24-47 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2014988, filed on 06/18/2015.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, 27, 29-30, 33, 35-42 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,127,836 B1 (i.e. Keast et al.) in view of US Patent 4,696,207 (i.e. Boyadjieff) with the teachings of US Publication 2001/0025727 A1 (i.e. Byrt et al.).

In regards to claim 24, Keast discloses: A drilling rig (at least 9) adapted to perform drilling and/or other wellbore related activities (at least steps within figure 9 and abstract introduces the usage for the drill to perform wellbore related activities), the drilling rig comprising: 
a drilling tower (at least 89); 
a drill floor (at least 90) with a well center (about element 116a as shown in in figure 8) positionable above a wellbore (at least 8); 
a slip device (at least 352) arranged at the well center (as shown in figure 8) and adapted to suspend a drilling tubulars string in the wellbore (see at least step 962 within figures 9); 
(see at least steps 1020, 1022 in light of figures 7-9); 
a top drive system (system as shown in at least figures 7); 
a vertical motion drive adapted to cause vertical motion of the top drive system relative to the drilling tower (see at least steps 960, 964 in light of figures 7-9) in order to perform drilling (see at least step 1006 in light of figures 7-9) and tripping operations (see at least step 1028 in light of figures 7-9); and 
a device (at least 350) adapted to store drilling tubulars stands (at least column 11, lines 10-13, introduces a stand of tubulars, including tubular 116b and 116c, which can be stacked in a racking position 350 on the rig floor 90), wherein the drilling tower is provided with one or more vertical rails parallel (at least element 85) to a vertical firing line that extends through the well center (as shown in at least figure 8), 
wherein the top drive system comprises: 
a traveling carriage (comprising at least element 120 as shown in at least figures 2B-2C, 5, and 7) that is vertically mobile along said one or more vertical rails of the drilling tower by means of said vertical motion drive (see at least steps 960, 964 in light of figures 7-9); and 
a top drive unit (at least 10) supported by said traveling carriage and comprising a top drive motor and a rotary torque output member that is adapted to be engaged with a top end of a drilling tubulars string extending in said firing line through the well center to impart torque to said drilling tubulars string in order to perform drilling operations (at least abstract introduces the top drive housing can support a stem connected to a motor, and a bearing can be disposed about the stem; a torque wrench assembly can be connected to the top drive housing for gripping tubulars), 
wherein the top drive system further comprises a tripping operation elevator (at least 60) that is adapted to be engaged with a drilling tubulars string or a drilling tubulars stand in order to perform tripping operations (see at least step 1028 in light of figures 7-9; see at least column 8, line 58- column 9, line 67 which introduces the usage of element 60 to engage with drilling tubulars for tripping operation purposes), 
wherein the top drive unit and the tripping operation elevator are each mobile relative to the traveling carriage (as shown in the transitioning within figures 7-8; column 10, line 63- column 11, line 8, introduces the drawworks 162 can be connected to a drawworks motor 164 for turning the drawworks 162, and for raising or lowering the travelling block with a hook 12; the drawworks motor 164 can be energized from a power supply 166; the top drive 10 can be slidingly engaged on the torque track 85 and removably affixed to the travelling block with a hook 12), and wherein the top drive system is provided with one or more actuators (of at least 120) adapted to cause said relative motion of the top drive unit and of the tripping operation elevator so as to provide: 
a drilling mode (see at least step 1006 in light of figures 7-9); and 
a tripping mode (see at least step 1028 in light of figures 7-9), 
wherein, in said drilling mode, the top drive unit is in an operative position with the rotary torque output member being aligned with said firing line (of top drive 10 to allow for rotation of the tubulars) and wherein the tripping operation elevator is in a (at least column 10, line 5- column 11, line 15 and figures 7-9, introduces the top drive 10 is shown drilling through the elevator 60, with the elevator 60 disposed proximate the rig floor 90; at least figures 7C-7D depict the top drive 10 attached to the tubular 116 during drilling at the rig floor 90, wherein the elevator 60 is in a kicked out position), 
wherein, in said tripping mode, the tripping operation elevator is in an operative position being aligned (as shown in at least figure 7A) with said firing line and wherein the top drive unit is in a non-operative position (at least step 1010, 1024 in light of figures 7-9 introduces the stoppage of the top drive system), 
wherein the top drive system is embodied such that, in said tripping mode, an unobstructed zone is present vertically above the tripping operation elevator allowing the top drive system to be lowered along a drilling tubulars stand in the firing line above the well center (as shown in transitioning within figures 7-8; see at least steps 960, 964 in light of figures 7-9), at least so that the top drive system is below the top end thereof, whilst the drilling tubulars stand is disconnected by means of the tubulars connection makeup and breaking device (see at least steps 1020, 1022 in light of figures 7-9), and
wherein the top drive system is embodied such that, in said tripping mode and with the top drive system lowered at least below the top end of said drilling tubulars stand, said drilling tubulars stand is removable from the firing line, primarily in a lateral direction, to allow for placement of said drilling tubulars stand in said device (at least steps 1018-1028 in light of figures 7-9, introduces removing the drilling tubulars from the firing line of the top drive 10 and placing the tubulars within device 350).
fingerboard device adapted to store drilling tubulars stands;
wherein the top drive unit is in a non-operative position in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line.
Nonetheless, Boyadjieff discloses: a fingerboard device (at least 24) adapted to store drilling tubulars stands (at least abstract and column 3, lines 30-61, introduces the machine also may include apparatus for turning a pipe stand to connect it to or disconnect it from the string, with this apparatus being movable with the support and pipe holding units between the well axis and the storage rack; as shown in at least figures 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast to include the teachings of Boyadjieff, by modifying the device about the drill rig to hold tubulars taught by Keast to include for a fingerboard device taught by Boyadjieff for at least storing the stands in a rack offset to a side of the well axis and/or returning the stands sequentially from the rack for reconnection to the string (abstract). Furthermore, doing so, allows for at least assisting in connecting a series of pipe stands to or disconnecting them from the upper end of a string of well pipe (column 1, lines 8-10).
Furthermore, Keast in view of Boyadjieff appears to be silent in regards to: wherein the top drive unit is in a non-operative position in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line.
in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line (at least paragraphs [0095, 0108, 0119-0121] introduces “…A drilling hook (66) is provided in association with the cradle (60), for supporting a drill string plus pipe-handling equipment such as a swivel and pipe elevators”; “…The top of the drill string (90) is the engaged by pipe elevators (not shown) associated with the top drive (70)”; at least the transitioning from figure 3 to figure 4 introduces for the cradle 60 to move the top drive unit 70 radially outward of the firing line, at least 24).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff to include the teachings of Byrt, by modifying the top drive unit of the drilling rig taught by Keast in view of Boyadjieff to include for the top drive unit to be positioned radially outward of the firing line taught by Byrt to at least allow for drilling gas and oil wells, and rigs for servicing of existing wells (at least paragraph [0001]).

In regards to claim 25, Keast further discloses: wherein said top drive unit and said tripping operation elevator are mechanically linked so as to move in unison when operating said one or more actuators to switch between said drilling mode (at least figure 7B) and said tripping mode (at least figure 7A; as shown in the transitioning within figures 7-8; column 10, line 63- column 11, line 8, introduces the drawworks 162 can be connected to a drawworks motor 164 for turning the drawworks 162, and for raising or lowering the travelling block with a hook 12; the drawworks motor 164 can be energized from a power supply 166; the top drive 10 can be slidingly engaged on the torque track 85 and removably affixed to the travelling block with a hook 12).

In regards to claim 27, Keast further discloses: wherein the tripping operation elevator is suspended by one or more links that are each connected at an upper end thereof from a pivotal elevator support arm that is pivotally connected to said traveling carriage about a horizontal pivot axis (at least figures 5 & 7 introduce the elevator suspended by the links shown therein for allow pivoting movement about the top drive system). Boyadjieff further discloses: wherein the tripping operation elevator is suspended by one or more links that are each connected at an upper end thereof from a pivotal elevator support arm that is pivotally connected to said traveling carriage about a horizontal pivot axis (at least abstract and column 3, lines introduces the links 26 to couple with the elevator 25 as shown in at least figure 1).

In regards to claim 29, Keast further discloses: wherein the top drive system further comprises a stabilizer rod (of 120) for a link from which the tripping operation elevator (60) is suspended, said stabilizer rod having one end that pivotally connected to the link and another end that is pivotally connected to the carriage so as to form a parallelogram mechanism in combination with the pivotal elevator support arm (at least figures 5 & 7 introduce the elevator suspended by the links shown therein for allow pivoting movement about the top drive system).

In regards to claim 30, Keast further discloses: wherein the vertical motion drive comprises a crown block assembly (88) with sheaves (160, 162), said crown block being mounted on said tower (as shown in at least figure 8), and further comprises a drawworks with a winch and winch driven cable (158), and wherein the traveling carriage is provided with sheaves, said traveling carriage being suspended from the crown block by said cable passing over said sheaves (as shown in at least figure 8).

In regards to claim 33, Keast further discloses: wherein, in the tripping mode, the links of the tripping operation elevator are in a vertical plane (as shown in the transitioning within at least figures 7).

In regards to claim 35, Keast further discloses: wherein the tower is a mast (89) having a U- shaped horizontal cross section with a left-hand mast wall, a rear mast wall, and a right-hand mast wall, and with an open front, and wherein said mast comprises left-hand and right-hand vertical front posts and rear corner posts, with each front post being connected by bracings to a respective rear corner post to form the respective side wall of the mast and said rear corner posts being connected to each other by bracings to form the respective rear wall of the mast (at least figure 8 introduces the mast to comprise of the various walls to allow for connecting to one another as well as wellbore operational elements to allow).

In regards to claim 36, Keast further discloses: wherein the carriage travels between two vertical rails that extend in a vertical plane that encompasses the firing line (as shown in the transitioning within at least figures 7).

In regards to claim 37, Keast further discloses: wherein the carriage (comprising at least elements shown within figures 2B-2C) comprises a structural frame with a left-hand carriage frame member and a right-hand carriage frame member interconnected by one or more transverse frame members, wherein said transverse frame members extend rearward of said firing line to provide said unobstructed zone allowing removal of the tubulars stand in a forward direction (at least figures 2 introduces the frame of the carriage comprising of interconnecting members to hold the main structure therein for wellbore operational purposes).

In regards to claim 38, Keast further discloses: wherein the top drive system further comprises a drilling operation elevator (as shown in at least figures 7 via elevator comprising at least element 80), distinct from the tripping operation elevator (60), which drilling operation elevator is adapted to retain a drilling tubular in vertical orientation below the rotary output member of the top drive unit in its operative position (see at least step 1006 within figures 8-9), wherein said drilling operation elevator is suspended from the top drive unit (as shown in the transitioning within at least figures 7).

In regards to claim 39, Boyadjieff further discloses: wherein a left-hand fingerboard device is mounted to a left-hand side of the mast and a right-hand side fingerboard device is mounted to a right-hand side of the mast (at shown in at least figure 3).

In regards to claim 40, Boyadjieff further discloses: wherein the drilling rig comprises a tubulars racking device (24) comprising one or more mobile tubulars (comprising at least elements 36, 37) with one or more grippers (38, 39) adapted to grip a tubular or tubulars stand and move the tubular or tubulars stand between the fingerboard device and the firing line (see at least column 3, line 62- column 5, line 39 which introduces using the mobile tubulars gripper assemblies to move the tubulars from the elevator to the tubulars rack as shown in at least figure 3).

In regards to claim 41, Keast further discloses: wherein the tubulars racking device is embodied to allow for passage of the top drive system in its drilling mode and in its tripping mode (see at least step 1006 within figures 8-9; see at least step 1028 within figures 8-9). Boyadjieff further discloses: wherein the drilling rig comprises a tubulars racking device (24) comprising one or more mobile tubulars gripper assemblies (comprising at least elements 36, 37) with one or more grippers (38, 39) adapted to grip a tubular or tubulars stand and move the tubular or tubulars stand between the fingerboard device and the firing line (see at least column 3, line 62- column 5, line 39 which introduces using the mobile tubulars gripper assemblies to move the tubulars from the elevator to the tubulars rack as shown in at least figure 3), wherein a left-hand fingerboard device is mounted to a left-hand side of the mast and a right-hand side fingerboard device is mounted to a right-hand side of the mast, and wherein the tubulars racking device comprises a structural frame supported by the tower embodied as a U-shaped horizontal cross-section mast, at an elevated position thereon relative to the drill floor (as shown in at least figure 3), wherein said structural frame comprises one or more horizontal rails extending across the front side of the mast and across the front sides of the fingerboard devices (as shown in the side view of at least figure 1), said tubulars racking device further comprising a mobile tubulars gripper assembly guided by said one or more rails and provided with one or more grippers and adapted to grip a tubular stand and move the tubulars stand between the fingerboard devices and the firing line (see at least column 3, line 62- column 5, line 39 which introduces using the mobile tubulars gripper assemblies to move the tubulars from the elevator to the tubulars rack as shown in at least figure 3).

In regards to claim 42, Boyadjieff further discloses: wherein a mobile tubulars gripper assembly (comprising at least elements 36, 37) of the tubulars racking device is provided with an auxiliary winch and a winch driven cable (28; see at least figure 1), preferably the assembly being movable both in X and Y orthogonal directions in a horizontal plane, wherein the mobile tubulars gripper assembly is positionable at least in a position such that the winch driven cable is aligned above the well center and can be lowered to the well center on the drill floor to perform lifting operations above or near the well center using the auxiliary winch on the mobile tubulars gripper assembly of the tubulars racking device (see at least column 3, line 62- column 5, line 39 which introduces using the mobile tubulars gripper assemblies to move the tubulars, both X and Y direction, from the elevator to the tubulars rack and vice versa as shown in at least figures 1 and 3).

In regards to claim 45, Keast further discloses: A method for tripping out a drilling tubulars string from a wellbore (see at least step 1028 within figures 8-9), wherein use is made of the drilling rig according to claim 24, comprising the steps of: suspending a drilling tubulars string in a wellbore by means of the slip device (see at least step 962 within figures 9); bringing the top drive system in said tripping mode (see at least step 1028 within figures 8-9); lowering the traveling carriage to an initial engagement level and connecting the tripping operation elevator with a top end of the suspended drilling tubulars string (see at least step 990 within figures 8-9); releasing the slip device and lifting the carriage, so as to pull up a tubulars stand above the well center (see at least step 974 within figures 8-9); engaging the slip device to suspend the drilling tubulars string (see at least step 1000 within figures 8-9); and with the top drive system remaining in said tripping mode, lowering the carriage so as to move the tripping operation elevator to said initial engagement level for renewed pull up of a next tubulars stand, wherein the tripping operation elevator slides along the tubulars stand in the firing line at least till the top drive system is below the top end thereof, wherein in which method at least one of the following steps is performed in time overlap with said lowering of the carriage (at least steps 1018-1028 within figures 9, introduces removing the drilling tubulars from the firing line of the top drive 10 and placing the tubulars within device 350): disconnecting the lifted tubulars stand from the suspended drilling tubulars string by means of said tubulars connection makeup and breaking device near the well center; removing the disconnected tubulars stand from the firing line, primarily in a lateral direction (see at least steps 1020, 1022 within figures 8-9); placing the drilling tubulars stand in said device; and when the tripping operation elevator has reached said initial engagement level, connecting the tripping operation elevator to the top end of the suspended drilling tubulars string (see at least steps 1024 within figures 8-9). Boyadjieff discloses: a fingerboard device (24; at least abstract and column 3, lines 30-61, introduces the machine also may include apparatus for turning a pipe stand to connect it to or disconnect it from the string, with this apparatus being movable with the support and pipe holding units between the well axis and the storage rack; as shown in at least figures 1-2).

In regards to claim 46, Boyadjieff further discloses: wherein the disconnected tubulars stand is moved into the fingerboard by a tubulars racking device (24), and wherein said one or more grippers (38, 39), at least one gripper, is engaged with the tubulars stand in the firing line after the tripping operation elevator has descended below the level of the respective gripper (24; at least abstract and column 3, lines 30-61, introduces the machine also may include apparatus for turning a pipe stand to connect it to or disconnect it from the string, with this apparatus being movable with the support and pipe holding units between the well axis and the storage rack; as shown in at least figures 1-2).

In regards to claim 47, Keast discloses: A drilling rig (at least 9) adapted to perform drilling and/or other wellbore related activities (at least steps within figure 9 and abstract introduces the usage for the drill to perform wellbore related activities), said drilling rig comprising: 
a drilling mast (at least 89) having a U-shaped horizontal cross section with a left-hand mast wall, a rear mast wall, and a right-hand mast wall, and with an open front side, said mast being composed of interconnected mast sections (as shown in at least figure 8); 
a drill floor (at least 90) with a well center (about element 116a as shown in in figure 8); 
(system as shown in at least figures 7); 
a vertical motion drive adapted to cause vertical motion of the top drive system relative to the drilling mast (see at least steps 960, 964 in light of figures 7-9) in order to perform drilling (see at least step 1006 in light of figures 7-9) and tripping operations (see at least step 1028 in light of figures 7-9); and 
a device (at least 350) adapted to store drilling tubulars stands in vertical orientation (at least column 11, lines 10-13, introduces a stand of tubulars, including tubular 116b and 116c, which can be stacked in a racking position 350 on the rig floor 90), 
wherein the mast is provided with one or more vertical rails parallel (at least element 85) to a vertical firing line that extends through the well center (as shown in at least figure 8), 
wherein the top drive system comprises: 
a traveling carriage (comprising at least elements shown within figures 2B-2C) that is vertically mobile along said one or more vertical rails of the drilling mast by means of said vertical motion drive (see at least steps 960, 964 in light of figures 7-9); and 
a top drive unit (at least 10) supported by said carriage and comprising a top drive motor and a rotary torque output member adapted to be engageable with a top end of a drilling tubulars string extending in the firing line through the well center to impart torque to said drilling tubulars string in order to perform drilling operations (at least abstract introduces the top drive housing can support a stem connected to a motor, and a bearing can be disposed about the stem; a torque wrench assembly can be connected to the top drive housing for gripping tubulars), 
wherein the top drive system further comprises a tripping operation elevator (at least 60) that adapted to be engageable with a drilling tubulars string or drilling tubulars stand in order to perform tripping operations (see at least step 1028 within figures 8-9; see at least column 8, line 58- column 9, line 67 which introduces the usage of element 60 to engage with drilling tubulars for tripping operation purposes), 
wherein the top drive unit and the tripping operation elevator are each mobile relative to the traveling carriage (as shown in the transitioning within figures 7-8; column 10, line 63- column 11, line 8, introduces the drawworks 162 can be connected to a drawworks motor 164 for turning the drawworks 162, and for raising or lowering the travelling block with a hook 12; the drawworks motor 164 can be energized from a power supply 166; the top drive 10 can be slidingly engaged on the torque track 85 and removably affixed to the travelling block with a hook 12), and wherein the top drive system is provided with one or more actuators (of at least 120) adapted to cause said relative motion of the top drive unit and of the tripping operation elevator so as to provide: 
a drilling mode (see at least step 1006 in light of figures 7-9); and 
a tripping mode (see at least step 1028 in light of figures 7-9), 
wherein in said drilling mode the top drive unit is in operative position with the rotary torque output member being aligned with the firing line (of top drive 10 to allow for rotation of the tubulars) and wherein the tripping operation elevator is in a non-operative position forward from said firing line (at least column 10, line 5- column 11, line 15 and figures 7, introduces the top drive 10 is shown drilling through the elevator 60, with the elevator 60 disposed proximate the rig floor 90; at least figures 7C-7D depict the top drive 10 attached to the tubular 116 during drilling at the rig floor 90, wherein the elevator 60 is in a kicked out position), 
wherein in said tripping mode the tripping operation elevator is in operative position being aligned (as shown in at least figure 7A) with the firing line and wherein the top drive unit is in a non-operative position (at least step 1010, 1024 within figures 7-9 introduces the stoppage of the top drive system), 
wherein the top drive system is embodied such that, in said tripping mode, an unobstructed zone is present vertically above the tripping operation elevator allowing the top drive system to be lowered along a drilling tubulars stand in the firing line above the drill floor (as shown in transitioning within figures 7-8; see at least steps 960, 964 in light of figures 7-9), at least so that the top drive system is below the top end thereof (as shown in transitioning within figures 7-8; see at least steps 960, 964, 1020, 1022 in light of figures 7-9), and 
wherein the top drive system is embodied such that, in said tripping mode and with the top drive system lowered at least below the top end of said drilling tubulars stand, said drilling tubulars stand is removable from the firing line, primarily in a lateral and in a forward direction, to place said drilling tubulars stand in said device (at least steps 1018-1028 within figures 9, introduces removing the drilling tubulars from the firing line of the top drive 10 and placing the tubulars within device 350).
However, Keast appears to be silent in regards to: a fingerboard device adapted to store drilling tubulars stands in vertical orientation;
in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line further towards the rear wall of the mast compared with the top drive unit in the drilling mode.
Nonetheless, Boyadjieff discloses: a fingerboard device (at least 24) adapted to store drilling tubulars stands in vertical orientation (at least abstract and column 3, lines 30-61, introduces the machine also may include apparatus for turning a pipe stand to connect it to or disconnect it from the string, with this apparatus being movable with the support and pipe holding units between the well axis and the storage rack; as shown in at least figures 1-2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast to include the teachings of Boyadjieff, by modifying the device about the drill rig to hold tubulars taught by Keast to include for a fingerboard device taught by Boyadjieff for at least storing the stands in a rack offset to a side of the well axis and/or returning the stands sequentially from the rack for reconnection to the string (abstract). Furthermore, doing so, allows for at least assisting in connecting a series of pipe stands to or disconnecting them from the upper end of a string of well pipe (column 1, lines 8-10).
Furthermore, Keast in view of Boyadjieff appears to be silent in regards to: wherein the top drive unit is in a non-operative position in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line further towards the rear wall of the mast compared with the top drive unit in the drilling mode.
in which the top drive unit is moved out of said firing line and is positioned radially outward of said firing line (at least paragraphs [0095, 0108, 0119-0121] introduces “…A drilling hook (66) is provided in association with the cradle (60), for supporting a drill string plus pipe-handling equipment such as a swivel and pipe elevators”; “…The top of the drill string (90) is the engaged by pipe elevators (not shown) associated with the top drive (70)”; at least the transitioning from figure 3 to figure 4 introduces for the cradle 60 to move the top drive unit 70 radially outward of the firing line, at least 24) further towards the rear wall of the mast compared with the top drive unit in the drilling mode (at least figures 1-2 introduces the top drive unit 70 in its drilling position in light of the alignment with firing line of at least 24, 90; the transitioning to figure 4 introduces for the top drive unit 70 to be moved towards the rear wall of the mast 30, in which the “rear wall” can be established if the drilling rig 10 is viewed in light of a specific orientation).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff to include the teachings of Byrt, by modifying the top drive unit of the drilling rig taught by Keast in view of Boyadjieff to include for the top drive unit to be positioned radially outward of the firing line taught by Byrt to at least allow for drilling gas and oil wells, and rigs for servicing of existing wells (at least paragraph [0001]).

Claims 26, 28, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,127,836 B1 (i.e. Keast et al.) in view of US Patent 4,696,207 (i.e. Boyadjieff) with the teachings of US Publication 2001/0025727 A1 (i.e. Byrt et al.) and US Publication 2006/0249292 A1 (i.e. Guidry).

In regards to claim 26, Keast discloses wherein said top drive unit is supported on the traveling carriage by a mechanism with pivot axes, said mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit (as shown in the transitioning within at least figures 7).
However, Keast in view of Boyadjieff and Byrt appears to be silent in regards to: wherein said top drive unit is supported on the traveling carriage by a parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit.
	Nonetheless, Guidry discloses: wherein said top drive unit is supported on the traveling carriage by a parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit (at least figures 2-5 and paragraphs [0014-0027], introduces the parallelogram mechanism of the support arms about the top drive system).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include the (paragraph [0014]).

In regards to claim 28, Keast discloses: wherein said top drive unit is supported on the traveling carriage by a mechanism with horizontal pivot axes, said mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein said elevator support arm is integral with a support arm of said mechanism (as shown in the transitioning within at least figures 7). Boyadjieff discloses: wherein the tripping operation elevator is suspended by one or more links that are each connected at an upper end thereof from a pivotal elevator support arm that is pivotally connected to said traveling carriage about a horizontal pivot axis (at least abstract and column 3, lines introduces the links 26 to couple with the elevator 25 as shown in at least figure 1).
However, Keast in view of Boyadjieff and Byrt appears to be silent in regards to: wherein said top drive unit is supported on the traveling carriage by a parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein said elevator support arm is integral with a support arm of said parallelogram mechanism.
parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein said elevator support arm is integral with a support arm of said parallelogram mechanism (at least figures 2-5 and paragraphs [0014-0027], introduces the parallelogram mechanism of the support arms about the top drive system).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include the teachings of Guidry, by modifying the support arms of the elevator about the top drive system taught by Keast in view of Boyadjieff and Byrt to include for the support arms to have a parallelogram mechanism taught by Guidry for assembling tubular strings, such as casing, drill pipe, production tubing, and the like, each of which comprises a plurality of elongated tubular segments extending downwardly from a rig into the well bore (paragraph [0014]).

In regards to claim 32, Keast discloses: wherein, in the drilling mode, the pivot axes of the arms of the mechanism supporting the top drive unit are in a vertical plane (as shown in the transitioning within at least figures 7).
However, Keast in view of Boyadjieff and Byrt appears to be silent in regards to: the pivot axes of the arms of the parallelogram mechanism supporting the top drive unit are in a vertical plane.
parallelogram mechanism supporting the top drive unit are in a vertical plane (at least figures 2-5 and paragraphs [0014-0027], introduces the parallelogram mechanism of the support arms about the top drive system).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include the teachings of Guidry, by modifying the support arms of the elevator about the top drive system taught by Keast in view of Boyadjieff and Byrt to include for the support arms to have a parallelogram mechanism taught by Guidry for assembling tubular strings, such as casing, drill pipe, production tubing, and the like, each of which comprises a plurality of elongated tubular segments extending downwardly from a rig into the well bore (paragraph [0014]).

In regards to claim 34, Keast discloses wherein the top drive unit comprises a top drive frame supporting the top drive motor and the rotary output member (as shown in at least figures 2 & 7), and wherein said top drive unit is supported on the traveling carriage by a mechanism with horizontal pivot axes, said mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein the top drive frame is connected to the carriage by said mechanism, and wherein the one or more actuators are mounted between the traveling carriage and the top drive frame or between the carriage and the mechanism (as shown in the transitioning within at least figures 7).
parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein the top drive frame is connected to the carriage by said parallelogram mechanism, and wherein the one or more actuators are mounted between the traveling carriage and the top drive frame or between the carriage and the parallelogram mechanism.
	Nonetheless, Guidry discloses: wherein said top drive unit is supported on the traveling carriage by a parallelogram mechanism with horizontal pivot axes, said parallelogram mechanism comprising at least one pair of upper and lower support arms that are each pivotally connected to said carriage and said top drive unit, and wherein the top drive frame is connected to the carriage by said parallelogram mechanism, and wherein the one or more actuators are mounted between the traveling carriage and the top drive frame or between the carriage and the parallelogram mechanism (at least figures 2-5 and paragraphs [0014-0027], introduces the parallelogram mechanism of the support arms about the top drive system).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include the teachings of Guidry, by modifying the support arms of the elevator about the top drive system taught by Keast in view of Boyadjieff and Byrt to include for the support arms to have a parallelogram mechanism taught by Guidry for assembling tubular strings, such (paragraph [0014]).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,127,836 B1 (i.e. Keast et al.) in view of US Patent 4,696,207 (i.e. Boyadjieff) with the teachings of US Publication 2001/0025727 A1 (i.e. Byrt et al.) and US Publication 2003/0111232 A1 (i.e. Welsh et al.).

In regards to claim 31, Keast discloses: the traveling carriage (comprising at least elements shown within figures 2B-2C).
However, Keast in view of Boyadjieff and Byrt appear to be silent in regards to: wherein the sheaves on the traveling carriage are assembled in a left-hand sheave assembly and a right-hand sheave assembly with said unobstructed zone passing between said sheave assemblies.
	Nonetheless, Welsh discloses: wherein the sheaves on the traveling carriage are assembled in a left-hand sheave assembly and a right-hand sheave assembly with said unobstructed zone passing between said sheave assemblies (at least paragraphs [0036-0040] and figures 1-4, introduces the sheaves 9 above the travelling carriage).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include for the (see at least abstract and paragraph [0001]).

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,127,836 B1 (i.e. Keast et al.) in view of US Patent 4,696,207 (i.e. Boyadjieff) with the teachings of US Publication 2001/0025727 A1 (i.e. Byrt et al.) and US Publication 2011/0048310 A1 (i.e. Roodenburg et al.).

In regards to claim 43, Keast discloses: the tower (as shown in at least figure 8) and the tripping mode (see at least step 1028 within figures 8-9).
However, Keast in view of Boyadjieff and Byrt appears to be silent in regards to: wherein the tower is provided at the top thereof with an auxiliary crane having a base secured to the tower and a crane boom connected via a vertical axis slew bearing to the base allowing to slew the boom, and wherein the auxiliary crane comprises a winch and a winch driven cable for hoisting of objects, wherein the auxiliary crane is embodied such that the winch driven cable can be passed vertically along the firing line down to the well center in the mode of the top drive system so as to allow for use of the auxiliary crane for lifting operations at or near, or towards and away from, the well center.
Nonetheless, Roodenburg discloses: wherein the tower is provided at the top thereof with an auxiliary crane having a base secured to the tower and a crane boom connected via a vertical axis slew bearing to the base allowing to slew the boom, and wherein the auxiliary crane comprises a winch and a winch driven cable for hoisting of objects, wherein the auxiliary crane is embodied such that the winch driven cable can be passed vertically along the firing line down to the well center in the mode of the top drive system so as to allow for use of the auxiliary crane for lifting operations at or near, or towards and away from, the well center (at least paragraphs [0211-0213], introduces the an auxiliary crane on the top of the drill tower as shown in at least figures 1-2 where the auxiliary crane allows to lift/move elements about the drill rig for particular wellbore operations purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Keast in view of Boyadjieff and Byrt to include the teachings of Roodenburg, by modifying the drill rig apparatus taught by Keast in view of Boyadjieff and Byrt to include for an auxiliary crane taught by Roodenburg for lifting operations at or near, or towards and away from, the well center.

In regards to claim 44, Roodenburg further discloses: wherein the auxiliary crane is a jib or cantilever crane, wherein the boom extends permanent in horizontal direction and wherein a trolley is displaceable along the boom, with the trolley being provided with a sheave and/or the winch, and the trolley at least being positionable so that the winch driven cable passing over said sheave and/or depending from the winch is aligned with the firing line, and a position remote from said firing line position (at least paragraphs [0052-0053, 0068, 0071, 0141-0142, 0201-0229], introduces the use of an auxiliary crane and trolley for positioning certain elements of the drilling apparatus in particular locations or during particular wellbore operations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676